I write separately merely to note that the text of R.C.3109.05(E) may not be consistent with the purposes of the General Assembly in enacting it, as illustrated by the result in this case. I had supposed that the purpose underlying R.C.3109.05(E), and its predecessor, R.C. 3103.03, was to permit a young person to finish high school before attainment of the new, eighteen-year age of majority results in the termination of the parental support obligation. To that end, the parental support obligation continues as long as the child continues to be a full-time high school student, notwithstanding that the child has reached the age of eighteen. I assume that the General Assembly had in mind that the child would either graduate or drop out, and that until either of those events were to occur, the parental support obligation should continue.
In view of my understanding of the purpose underlying the statute, the accumulation of sufficient credits to graduate should be treated as the functional equivalent of graduation. The child has enjoyed the opportunity to graduate from high school, assuming that the child had the motivation and ability to do so, and it is now time for the child to begin making his or her own way in the world, assuming that the child does not suffer from a disability that would make it impossible to do so. In the case before us, then, Swanson would have no further obligation to support Andrea once she had obtained sufficient credits to graduate, since she had the present opportunity to graduate, but chose, for her own reasons, not to do so.
Although I believe the termination of Swanson's support obligation would be consistent with the General Assembly's purpose in enacting R.C. 3109.05(E) and its statutory predecessor, I cannot reconcile that result with the words used in the statute. As Judge Grady correctly notes in the opinion of this court, the statute provides that the support obligation shall continue as long as the child continuously attends high school on a full-time basis, and Andrea Swanson's situation indisputably fitted that description after she elected to remain a high school student rather than to graduate.
I invite the General Assembly to revisit this subject. Nevertheless, based on the present wording of R.C. 3109.05(E), I concur fully in the reasoning expressed in the opinion of this court. *Page 240